
      
        
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Parts 260, 261, 264, 265, 268, 270 and 273
        [EPA-HQ-RCRA-2007-0932; FRL-8769-7]
        RIN 2050-AG39
        Amendment to the Universal Waste Rule: Addition of Pharmaceuticals; Extension of Comment Period
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule; extension of comment period.
        
        
          SUMMARY:
          EPA is announcing the extension of the comment period until March 4, 2009, on the proposed rule entitled, Amendment to the Universal Waste Rule: Addition of Pharmaceuticals published on December 2, 2008. The Agency is soliciting comments as described in that document on the proposed addition of hazardous pharmaceutical wastes to the federal universal waste program.
        
        
          DATES:
          The comment period for this proposed rule is extended from the original closing date of February 2, 2009, to March 4, 2009.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-HQ-RCRA-2007-0932, by one of the following methods:
          • http://www.regulations.gov: Follow the on-line instructions for submitting comments.
          • E-mail: rcra-docket@epa.gov.
          • Fax: 202-566-9744.
          • Mail: RCRA Docket, Environmental Protection Agency, Mailcode: 2822T, 1200 Pennsylvania Ave., NW., Washington, DC 20460. In addition, please mail a copy of your comments on the information collection provisions to the Office of Information and Regulatory Affairs, Office of Management and Budget (OMB), Attn: Desk Officer for EPA, 725 17th St., NW., Washington, DC 20503.
          • Hand Delivery: EPA West Building, Room 3334, 1301 Constitution Avenue, NW., Washington, DC 20460. Such deliveries are only accepted during the Docket's normal hours of operation, and special arrangements should be made for deliveries of boxed information.
          
            Instructions: Direct your comments to Docket ID No. EPA-HQ-RCRA-2007-0932. EPA's policy is that all comments received will be included in the public docket without change and may be made available on-line at http://www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through http://www.regulations.gov {or e-mail}. The http://www.regulations.gov Web site is an “anonymous access” system, which means EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an e-mail comment directly to EPA without going through http://www.regulations.gov, your e-mail address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses. For additional information about EPA's public docket, visit the EPA Docket Center homepage at http://www.epa.gov/epahome/dockets.htm.
          
            Docket: All documents in the docket are listed in the http://www.regulations.gov index. Although listed in the index, some information is not publicly available, e.g., CBI or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, will be publicly available only in hard copy. Publicly available docket materials are available either electronically in http://www.regulations.gov or in hard copy at the RCRA Docket, EPA/DC, EPA West, Room 3334, 1301 Constitution Ave., NW., Washington, DC. The Public Reading Room is open from 8:30 a.m. to 4:30 p.m., Monday through Friday, excluding legal holidays. The telephone number for the Public Reading Room is (202) 566-1744, and the telephone number for the RCRA Docket is (202) 566-0270.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Lisa Lauer, Office of Resource Conservation and Recovery (5304P), Environmental Protection Agency, 1200 Pennsylvania Avenue, NW., Washington, DC 20460; telephone number: (703) 308-7418; fax number: (703) 605-0595; e-mail address lauer.lisa@epa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:

        EPA is extending the comment period by 30 days in response to requests from the Northeast Waste Management Officials' Association, Waste Management, Pharmecology® Associates, LLC, Healthcare Distribution Management Association, Clean Harbors Environmental Services and the Environmental Technology Council for more time to submit comments on the proposed rule, which was published in the Federal Register on December 2, 2008 (73 FR 73520). Therefore, the public comment period will now close on March 4, 2009.

        This notice has been developed by the Office of Resource Conservation and Recovery. EPA's Office of Solid Waste was recently renamed the Office of Resource Conservation and Recovery. For further information, please see: http://www.epa.gov/epawaste/basicinfo.htm.
        
          List of Subjects
          40 CFR Part 260
          Environmental protection, Administrative practice and procedure, Confidential business information, Hazardous waste, Reporting and recordkeeping requirements.
          40 CFR Part 261
          Environmental protection, Hazardous waste, Recycling, Reporting and recordkeeping requirements.
          40 CFR Part 264
          Environmental protection, Hazardous waste, Packaging and containers, Security measures, Surety bonds.
          40 CFR Part 265
          Environmental protection, Air pollution control, Hazardous waste insurance, Packaging and containers, Reporting and recordkeeping requirements, Security measures, Surety bonds, Water supply.
          40 CFR Part 268
          Environmental protection, Hazardous waste, Reporting and recordkeeping requirements.
          40 CFR Part 270
          Environmental protection, Hazardous materials transportation, Reporting and recordkeeping requirements.
          40 CFR Part 273
          Environmental protection, Hazardous materials transportation, Hazardous waste.
        
        
          Dated: January 26, 2009.
          Matt Hale,
          Director, Office of Resource Conservation and Recovery.
        
      
      [FR Doc. E9-2035 Filed 1-29-09; 8:45 am]
      BILLING CODE 6560-50-P
    
  